       Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT                      Pl·LED
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )       Case No. 19-mj-8201-TJJ
                                              )
STEPHEN M. NELSON,                            )
                                              )
               Defendant.                     )

                                   CRIMINAL COMPLAINT

       I, Jakob Blackman, a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco, and

Firearms (ATF), being duly sworn, state the following is true and c01Tect to the best of my

knowledge and belief.

                                            COUNT 1

       On or about February 1, 2019, in the District of Kansas, the defendant,

                                    STEPHEN M. NELSON,

knowingly possessed in and affecting commerce firearms that are identified as a Sig Sauer .380

caliber pistol, model P238, with serial number 27B370876; a Sig Sauer 9 mm caliber pistol,

model P226, with serial number U3 53451; a Kel-Tec .22 caliber pistol, CNC model PMR-30,

with serial number WWG274; and a Remington Arms Company Inc. 20 gauge shotgun, model

11-87, with serial number TL042994. He did so while knowing he had previously been

convicted of a crime that was punishable by imprisonment for a term exceeding one year;

specifically, he was convicted in the United States District Court, District of Kansas, of

distribution of cocaine and possession with intent to distribute cocaine in case number 2: 10-cr-

20107-01-JAR.
       Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 2 of 7




       This was done in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

       The following facts were made known to me by personal observation or from information

that I received from other law enforcement officers, and/or from other individuals:

1. I have been a law enforcement officer with the Kansas City, Kansas Police Department

   (KCKPD) since October 2011. Prior to my employment with KCKPD, I worked for the

   Leavenworth County Kansas Sheriffs Office from September 2010 to October 2011. Prior to

   becoming a law enforcement officer, I earned a bachelor's degree in Law Enforcement/Justice

   Administration from Western Illinois University and later earned master's degree in Criminal

   Justice from the University of Central Missouri. In July 2016, I became a detective with the

   Kansas City Kansas Police Department. Currently, I am assigned to the Bureau of Alcohol,

   Tobacco, and Firearms (ATF) as a task force officer (TFO). I have investigated a variety of

   crimes that range from property crimes, narcotics -investigations, crimes against persons, and

   investigations of federal firearms violations. I have been directly involved in numerous

   investigations which led to the prosecution of suspects for the unlawful use· and possession of

   firearms.

2. In November 2018, ATF TFO Blackman learned from a confidential informant (CI) that a

   person known as "Pablo" was selling drugs and firearms from a house at 1847 N. 19th Street

   in Kansas City, Kansas. TFO Blackman was able to identify the alleged contraband dealer as

   Stephen NELSON (B/M, 01/19/1989.) On November 8, 2018, officers with the KCKPD

   narcotics unit conducted a traffic stop on a vehicle that had departed 1847 N. 19th St. Officers

   made contact with the vehicle's driver and subsequently arrested the driver for possessing

   heroin. The driver later told officers Stephen "Pablo" NELSON was a drug dealer she was
       Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 3 of 7




   able to purchase drugs from. However, the female arrestee said NELSON had not sold the

   heroin to her on this occasion.

3. In January 2019, TFO Blackman and TFO Ryan Fincher conducted surveillance at 1847 N.

    19th Street. Based on the surveillance operation, officers determined the activity at that

   address was indicative of individuals purchasing drugs from someone in the residence. Officers

   observed vehicles pull up to the house, the vehicle's occupants entering the residence, and the

   individuals leaving shortly after.

4. On January 29, 2019, ATF investigators conducted a trash pull from the 1847 N. 19th Street

   residence. The trash was clearly next to the residence's curb and positioned in a manner an

   average person would place trash for collection. Investigators collected and meticulously

   sorted numerous bags of trash. Investigators collected two bags with a black substance, bags

   with a green vegetated substance, and numerous bags investigators believed once contained a

   controlled substance. Investigators also collected A Sig Sauer .9MM extended magazine

   package from the trash. Investigators field-tested one of the bags with the green vegetation.

   The field test indicated the substance tested positive for the presumptive presence of THC.

5. On February 1, 2019, ATF and Kansas City, Kansas Police Departments Special Operations

   Unit (SOU) members served a search warrant on 1847 N. 19th Street, Kansas City, Kansas.

   During the warrant's execution, officers located NELSON in the northwest bedroom of the

   house with another female occupant. Officers took NELSON into custody and transported him

   to an interview room. Officers also located other individuals in other areas of the house.

6. After securing the residence, officers located multiple firearms in the house. In the northwest

   bedroom (where NELSON exited after he was placed into custody), officers located the

   following firearms: a Kel-Tec 5.56 mm caliber pistol, model PLR16, with serial number
      Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 4 of 7




   P8J77; a Kel-Tec .22 caliber pistol, CNC model PMR-30, with serial number WWG274; and

   a Sig Sauer 9 mm caliber pistol, model P226, with serial number U353451. In the residence's

   southeast bedroom, officers located two firearms: a Remington Aims Company Inc. 20 gauge

   shotgun, model 11-87, with serial number TL042994; and a Rossi .22 caliber rifle, model S41,

   with serial number SP947582. In the northeast bedroom, officer recovered a SCCY 9 mm

   pistol, model CPX-1, with serial number 432268. In the basement, officers located a Sig Sauer

   .380 caliber pistol, model P238, with serial number 27B370876.

7. On February 1, 2019, ATF TFO Blackman and ATF TFO Fincher conducted a recorded

   interview with NELSON at KCKPD headquarters. After officers read NELSON his Miranda

   rights, NELSON waived his rights and agreed to speak to officers. During the interview,

   NELSON said he kind of lived home to home, but had been staying on 19th Street in Kansas

   City, Kansas. NELSON said he lived at the residence with some of his family members.

   NELSON described his room as room at the end of the hall on the left (referring to the

   northwest bedroom). NELSON said he was smoking weed in the back room when the police

   came in. He claimed he had smoked weed all his life. When officers asked NELSON what

   he thought police had found in his room, NELSON said, "Meth, cocaine, heroin, pills, and

   guns." NELSON said he could not even say how many guns the police probably found.

   NELSON said he remembered a big Kel-Tec and a little Kel-Tec. NELSON claimed he had

   one of the Kel-Tec's for a couple days. NELSON said he loved guns. NELSON claimed the

   camo shotgun and the single shot rifle were also his. TFO Blackman asked NELSON if

   anyone in the house was into any criminal activity. NELSON said they were not. NELSON

   said he can get any gun or type of drugs he wants. Interviewing officers asked NELSON

   about selling drugs. NELSON said he sells a little bit of everything and sells to make some
      Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 5 of 7




   money. When officers asked why NELSON had the guns, NELSON said it was mostly for

   sales. NELSON said he buys guns from all around and can buy gun from multiple people.

   NELSON claimed the guns he buys are not stolen and he checks them online to ensure this.

8. TFO Fincher was able to request and secure a DNA search warrant for NELSON. Officers

   collected NELSON'S buccal swabs and sent them to the Kansas Bureau oflnvestigation (KBI)

   for comparison to the swabs from the firearms in the house. KBI later informed TFO Blackman

   that NELSON'S DNA was located on both Sig Sauer firearms, the Kel-Tec .22 caliber pistol,

   and the Remington Arms Company Inc. 20 gauge shotgun (model 11-87).

9. TFO Blackman requested and obtained an interstate nexus report from ATF Agent Waters.

   The following firearms were possessed and seized in the state of Kansas, but traveled in or

   affected interstate and/or foreign commerce.

      •   Sig Sauer .380 caliber pistol, model P238, with serial number 27B370876

          (Manufactured by Ionbond LLC in New Hampshire for Sig Sauer Inc.);

      •   Sig Sauer 9 mm caliber pistol, model P226, with serial number U353451

          (Manufactured by Sig Sauer in Germany and imported to United States by Sigarms Inc.

          in Herndon, VA);

      •   Kel-Tec .22 caliber pistol, CNC model PMR-30, with serial number WWG274

          (Manufactured by Kel-Tec, CNC Industries Inc. in Cocoa, Florida); and

      •   Remington Arms Company Inc. 20 gauge shotgun, model 11-87, with serial number

          TL042994 (Manufactured by Remington Arms Company Inc. in Ilion, New York).

10. Your Affiantconducted a criminal history check for NELSON, which revealed that on May

   10, 2011, NELSON was convicted in the United States District Court, District of Kansas, Case

   Number 2:10-cr-20107-01-JAR of distribution of cocaine (Count 1) and possession with intent
      Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 6 of 7




   to distribute cocaine (Count 2), in violation of Title 21, United States Code, Section 84l(a)(l).

   On August 23, 2011, the Court sentenced NELSON to 18 months' imprisonment (with Counts

   1 and 2 to run concurrently), with five years of supervised release to follow. The Court's

   "Judgment in a Criminal Case" [No. 2:10-cr-20107-01] includes, as a condition of supervised

   release, "the defendant is prohibited from possessing or purchasing a firearm, ammunition,

   destructive device, or any other dangerous weapon." Consequently, based on NELSON'S

   previous federal conviction, your Affiant believes NELSON knew he was prohibited from

   possessing firearms on the date of the offense.

11. WHEREFORE, your affiant respectfully requests that an arrest warrant be issued authorizing

   the ATF, with appropriate assistance from other law enforcement officers, to arrest Stephen

   NELSON for the aforementioned violations of federal law.




                                                      etective Jakob Blackman
                                                     ATF Task Force Officer

       Sworn to before me and subscribed in my presence this 3rd day of September, 2019, at
Kansas City, Kansas.
       Case 2:19-cr-20059-DDC-TJJ Document 1 Filed 09/03/19 Page 7 of 7




                                       PENALTIES:

A term of imprisonment of not more than 10 years, a fine of not more than $250,000, a term of
supervised release of not more than three years, and a special assessment of $100.00.
